Citation Nr: 0805590	
Decision Date: 02/18/08    Archive Date: 02/26/08

DOCKET NO.  00-22 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts




THE ISSUES

1.  Entitlement to an increased rating in excess of 20 
percent for the service-connected residuals of a low back 
injury with herniated disc at L3-4.  

2.  Entitlement to an increased, initial rating in excess of 
10 percent for the service-connected right sciatic 
neuropathy.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The veteran had active duty for training from October 1984 to 
February 1985 and April 1985 to May 1985.  

The matter of an increased rating for the service-connected 
residuals of a low back injury came before the Board of 
Veterans' Appeals (Board) on appeal from a February 2000 RO 
rating decision.  

The matter of an increased rating for the right sciatic nerve 
radiculopathy came before the Board from a January 2003 
decision by a Decision Review Officer (DRO) at the RO.  

The DRO decision also increased the rating from 10 percent to 
20 percent for his service-connected low back injury with 
herniated disc, effective on September 3, 1999, the date of 
the claim for increase.  

The DRO decision granted service connection and assigned a 
separate 10 percent rating for the service-connected right 
sciatic nerve radiculopathy, effective on September 23, 2002, 
date of pertinent changes in the rating schedule.  

Inasmuch as a rating higher than 20 percent for the service-
connected low back injury with herniated disc is available, 
and inasmuch as a claimant is presumed to be maximum 
available benefit for a given disability, the claim for 
higher ratings, as reflected on the title page, remains 
viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  

In October 2001 and March 2005 the Board remanded the issues 
on appeal to the RO via the Appeals Management Center (AMC) 
for additional development of the record.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The service-connected residuals of a low back injury with 
a herniated disc is not shown to have been manifested by 
severe limitation of motion or intervertebral disc disease 
prior to September 2002; neither forward flexion of the 
thoracolumbar spine limited to 30 degrees or less, nor 
intervertebral disc disease manifested by incapacitating 
episodes of at least four weeks but less than six weeks 
duration during the past twelve months currently is 
demonstrated.  

3.  The service-connected right sciatic neuropathy currently 
is not shown to be manifested by more than slight incomplete 
paralysis.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
20 percent for the service-connected residuals of a low back 
injury with herniated disc are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp 2007); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.71a including Diagnostic Codes 
5292, 5295 (2002) 4.71a including 5237 (2007).  

2.  The criteria for the assignment of an initial rating in 
excess of 10 percent for the service-connected right sciatic 
neuropathy are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp 2007); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.124a including Diagnostic Code 8620 
(2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

In December 2005 and August 2006, after the rating decisions 
on appeal, the RO sent the veteran a letter advising him that 
in order to support a claim for higher evaluation for a 
service-connected disability, the evidence must show that the 
disability had become worse; the veteran had an opportunity 
to respond prior to the issuance of the December 2006 
Supplemental Statement of the Case (SSOC).   

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for increased rating and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the December 2005 and August 2006 
letters satisfy the statutory and regulatory requirement that 
VA notify a claimant what evidence, if any, will be obtained 
that the claimant, and what evidence, if any, will be 
obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  

The August 2005 and September 2006 letters advised the 
veteran that VA is responsible for getting relevant records 
from any Federal Agency including medical records from the 
military, VA hospitals (including private facilities where VA 
authorized treatment), or from the Social Security 
Administration.  

The letters also advised the veteran that VA must make 
reasonable efforts to help the veteran get relevant records 
not held by any Federal agency, including State or local 
governments, private doctors and hospitals, or current or 
former employers. 

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained hereinabove, the first three content-of-notice 
requirements have been met in this appeal.  

The Board notes that the record does not show that the 
veteran was advised of the fourth content-of-notice 
requirement under Pelegrini (request that the claimant 
provide any evidence in his possession that pertains to the 
claim).  

However, even though the veteran was not expressly advised to 
"give us all you've got" the Board finds that this 
requirement has been constructively satisfied.  

As noted, the veteran has been advised of the evidence 
required to support a claim for increased rating and of the 
evidence of record.  The Board finds that he has accordingly 
been constructively invited to give VA all the relevant 
evidence in his possession not already of record at VA.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that the lack of full pre-adjudication notice in 
this appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded ample opportunity to submit such information 
and/or evidence.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

As regards the claim for increase on appeal, the Board finds 
that this was accomplished in the April 2000 Statement of the 
Case (SOC), which suffices for Dingess.  

The veteran was not informed about the effective date that 
may be assigned; however, this decision denies the claims for 
increase, so no effective date is being assigned.  Therefore, 
there is accordingly no possibility of prejudice under the 
notice requirements of Dingess as regards a claim for 
increased rating.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  
Because the veteran failed to appear for a VA examination in 
August 2007, further development to assist the veteran is not 
indicated at required.  

Finally, the veteran was advised of his right to a hearing 
before the RO and/or before the Board, but he waived that 
right.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims for increase.  


II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability is resolved in favor of the veteran.  
See 38 C.F.R. §§  3.102, 4.3 (2006).  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods. 


A. Increased rating for the service-connected residuals of 
the low back injury

In a February 2000 rating decision, the RO continued the 10 
percent disability rating.  During the appeal, in January 
2003, a DRO assigned a 20 percent rating for the service-
connected residuals of a low back injury with herniated disc 
at L3-4, effective on September 3, 1999, the date of the 
claim for increase.  

During the pendency of this appeal, the criteria for 
evaluating disorders of the spine have been substantially 
revised.  The first set was established through September 22, 
2002 and then revised beginning on September 23, 2002; the 
newest version became effective on September 26, 2003.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  

VA General Counsel found that the amended version shall apply 
only to periods from and after the effective date of the 
amendment.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  

The prior version shall apply to periods preceding the 
amendment but may also apply after the effective date of the 
amendment.  VAOGCPREC 3-2000 (Apr. 10, 2000) (see also 38 
U.S.C.A. § 5110(g) (a liberalizing law shall not be earlier 
than the effective date thereof)).  See 38 C.F.R. § 3.114 and 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  The Board 
notes that, since the veteran's claim was filed in September 
1999, it will be evaluated under all criteria.  

For the period up to September 22, 2002, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002), a 10 percent evaluation 
was warranted for mild intervertebral disc syndrome.  A 20 
percent evaluation was in order for moderate intervertebral 
disc syndrome, with recurring attacks.  

A 40 percent evaluation contemplated severe intervertebral 
disc syndrome, characterized by recurrent attacks with 
intermittent relief.  A 60 percent evaluation was warranted 
for pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy which 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  

For the period beginning on September 23, 2002, under 
38 C.F.R. § 4.71a, Diagnostic Code 5243, a 20 percent 
evaluation contemplates intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past twelve 
months.  

A 40 percent evaluation is assigned in cases with 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past twelve 
months.  

A 60 percent evaluation contemplates incapacitating episodes 
having a total duration of at least six weeks during the past 
twelve months.  Associated objective neurological 
abnormalities (e.g., bladder and bowel impairment) are to be 
evaluated separately.  

Moreover, the remaining diagnostic criteria for evaluating 
spine disorders have recently been revised, effective on 
September 26, 2003.  This revision incorporates the new 
criteria for evaluating intervertebral disc syndrome.  68 
Fed. Reg. 51454-51458 (August 27, 2003). 

Under the prior criteria of 38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2003), a 10 percent evaluation was assigned for 
slight limitation of motion of the lumbar spine.  A 20 
percent evaluation was warranted for moderate limitation of 
motion, while a 40 percent evaluation contemplated severe 
limitation of motion.  

Under the prior criteria of Diagnostic Code 5295, addressing 
lumbosacral strain, a 20 percent evaluation was warranted for 
muscle spasm on extreme forward bending and loss of lateral 
spine motion, unilateral, in the standing position.  

A 40 percent evaluation was in order for severe lumbosacral 
strain, with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  

Under the recent revisions (Diagnostic Codes 5235-5242), a 10 
percent evaluation is in order for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; muscle spasm, guarding, or localized 
tenderness not resulting in an abnormal gait or abnormal 
spinal contour; or a vertebral body fracture with loss of 50 
percent or more of the height.  

A 20 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 40 percent evaluation is in order for forward flexion of 
the thoracolumbar spine of 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine, while a 100 percent evaluation 
contemplates unfavorable ankylosis of the entire spine.  

Under these revisions, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  
38 C.F.R. § 4.71a (Plate V) indicates that normal range of 
motion of the thoracolumbar spine encompasses flexion to 90 
degrees and extension, bilateral lateral flexion, and 
bilateral rotation to 30 degrees.  The normal combined range 
of motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  

The Board notes that the terms "mild," "moderate" and 
"severe" are not defined in the rating schedule; rather 
than applying a mechanical formula, VA must evaluate all the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  

At the December 2002 VA examination, the veteran reported 
having constant low back pain that was accompanied by 
numbness of the right leg that extended into the toes on the 
right foot.  It was particularly noticeable when the veteran 
went up the stairs or stood right after sitting for a long 
period of time.  

The VA examiner noted that there was tenderness to the right 
of the midline in the low back as well as in the right 
sciatic notch.  Flexion of the spine was restricted to 60 
degrees; right lateral bending was to 30 degrees; left 
lateral bending was restricted to 20 degrees, and the 
examiner noted that there were limitations due to muscular 
spasm and pain.  

The neurologic examination of his lower extremities was noted 
to be remarkable in that his patella and Achilles reflexes 
are absent, bilaterally.  

The VA examiner diagnosed the veteran with herniated disc at 
L3-4 on the right, which was confirmed by MRI.  

The VA treatment reports, in November 2002, show that the 
veteran was treated by an orthopedist who stated that the 
lower lumbar spine was not tender to palpation or percussion.  
There was mild paraspinal muscle spasm and tenderness to 
palpation to the right of the lower lumbar spine.  

The veteran's straight leg raise was mildly positive on the 
right and negative on the left.  His sensation was intact 
throughout both of the lower extremities with the exception 
of mild decreased sensation in the right S1 nerve 
distribution.  

An April 2003 VA clinic note stated that the veteran had 
lower back pain with a sharp pain that shot down the right 
leg.  

In comparing the medical evidence to the applicable rating 
criteria, the Board finds that the service-connected low back 
disability is not shown to warrant a rating higher than the 
currently assigned 20 percent for the period of this appeal.  

Under the old criteria, the service-connected disability 
picture did not meet the criteria for a higher rating since 
the veteran did not manifest findings of severe 
intervertebral disc syndrome or limitation of low back 
motion.  

Under the revised criteria, the veteran does not warrant a 
higher rating because he is not shown to experience 
incapacitating episodes for at least two weeks but less than 
four weeks in a twelve month period.  

Under these newer criteria, the service-connected disability 
is not shown to be productive of a limitation of forward 
flexion of the thoracolumbar spine to 30 degrees or less.  

The Board notes that VA must consider the effect of pain and 
weakness when rating a service-connected disability on the 
basis of limitation of range of motion.  DeLuca, supra.  
Functional loss due to pain or weakness must be supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant.  See 38 C.F.R. § 4.40.  

The veteran's low back motion produces some discomfort, but 
additional limitation of function due to fatigue, weakness, 
pain, or lack of endurance is not shown.  The currently 
assigned 20 percent rating already contemplates the pain on 
limitation of motion and does not warrant an additional 
rating under DeLuca.   

Finally, the Board notes that the veteran was scheduled and 
notified about an August 2007 VA examination; however, failed 
to appear without explanation.  

When an examination was scheduled in conjunction with any 
other original claim, a reopened claim for a benefit that was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655.  

Considering the medical evidence of record for the period of 
the appeal, an increased rating higher than 20 percent for 
the service-connected residuals of a low back injury with 
herniated disc must be denied.  


B.  Increased rating for the service-connected right sciatic 
neuropathy

In January 2003, a DRO granted service connection and 
assigned an initial 10 percent rating for the service-
connected right sciatic neuropathy.  

The veteran was rated under 38 C.F.R. § 4.124A, Diagnostic 
Code 8620, which  provides a rating for neuritis of the 
sciatic nerve.  

Diagnostic Code 8620 provides that mild incomplete paralysis 
is rated as 10 percent disabling; moderate incomplete 
paralysis is rated as 20 percent disabling; moderately severe 
incomplete paralysis is rated as 40 percent disabling; and 
severe incomplete paralysis, with marked muscular atrophy, is 
rated as 60 percent disabling.  

Complete paralysis of the sciatic nerve, the foot dangles and 
drops, no active movement possible of muscles below the knee, 
flexion of knee weakened or (very rarely) lost, is rated 80 
percent disabling.  

The term "incomplete paralysis" with this and other 
peripheral nerve injuries indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  

When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when there is bilateral involvement, the VA adjudicator is to 
combine the ratings for the peripheral nerves, with 
application of the bilateral factor.  38 C.F.R. § 4.124a.  

The Board notes that the terms "mild," "moderate" and 
"severe" are not defined in the rating schedule; rather 
than applying a mechanical formula, VA must evaluate all the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  

The veteran was assigned an initial 10 percent rating after 
the December 2002 VA examination found that there was 
tenderness to the right of the midline in the low back, as 
well as in the right sciatic notch.  A neurologic examination 
of the lower extremities was noted to be remarkable because 
his patella and Achilles reflexes were noted to be absent, 
bilaterally.  

However, a November 2002 VA treatment note stated that 
sensation was intact throughout both of the veteran's lower 
extremities with the exception of a mild decrease in the 
right S1 nerve distribution.  

As noted, the veteran failed to report without explanation 
for a VA examination to ascertain the severity of the 
service-connected disability.  When a claimant fails without 
good cause to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  

The Board has carefully reviewed the medical evidence in this 
case and finds that the service-connected disability picture 
is not shown to be reflective oft more than a mild deficit.  

Given these facts, the Board finds that an initial rating 
higher then the current 10 percent for the service-connected 
right sciatic neuropathy s not warranted in this case.  




ORDER

An increased rating in excess of 20 percent for the service-
connected residuals of a low back injury with herniated disc 
at L3-4 is denied.  

An increased, initial rating in excess of 10 percent for the 
service-connected right sciatic neuropathy is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


